Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 30, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 30, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00846-CV
____________
 
IN RE ROY LEE MOORES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 31, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
Relator has not established that he is
entitled to mandamus relief.  He has not
fully complied with Texas Rules of Appellate Procedure 52.3 and 52.7.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed September 30, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.